Citation Nr: 1425833	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-26 652	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a skin disability, described as basal cell carcinoma as secondary to herbicide or mustard gas exposure during service. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2010 and June 2011 by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In June 2012, the Board issued a decision that, in part, denied the claim of entitlement to service connection for a skin disability, described as basal cell carcinoma as secondary to herbicide or mustard gas exposure during service.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the January 2012 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.


Accordingly, the portion of the June 2012 Board decision that denied entitlement to service connection for a skin disability, described as basal cell carcinoma as secondary to herbicide or mustard gas exposure during service is vacated.  The remainder of the June 2012 Board decision remains undisturbed.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



